Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Joe Buczynski (Reg. 35084) on 5/16/2022
3.        The application has been amended as followings:

1.  (Currently Amended)  An inductor comprising:
	a coil having a winding portion in which a conductor having a coating layer is wound in a substantially spiral shape of two stages that are connected at an innermost circumference, and at least one extended portion extended from an outermost circumference of the winding portion;
	an element body enclosing the coil and made of a magnetic material containing magnetic powder and resin, the element body having a first pair of surfaces arranged opposite to each other, a second pair of surfaces arranged opposite to each other, and a third pair of surfaces arranged opposite to each other; and
	at least one outer electrode arranged on one of the surfaces of the first pair of surfaces, the second pair of surfaces or the third pair of surfaces of the element body,
	wherein 
	a portion of an end portion of the at least one extended portion along a length direction of the conductor is exposed as an exposed portion at one of the surfaces of the first pair surfaces, the second pair of surfaces or the third pair of surfaces of the element body, and the exposed portion is connected to the at least one outer electrode,
	the winding portion is arranged in a manner such that a winding axis of the coil intersects the first pair of surfaces, the winding axis is substantially orthogonal to the first pair of surfaces when viewed from a side of the second pair of surfaces, and the winding axis intersects a normal line that extends in a direction normal to the first pair of surfaces when viewed from a side of the third pair of surfaces, 
	the winding axis is inclined at a predetermined angle with respect to the normal line, and
	a position of the exposed portion is inclined at the predetermined angle toward a side closer to a center plane which is at an equal distance from each of the surfaces of the first pair of surfaces.

	4.  (Currently Amended)  The inductor according to Claim 1, wherein 
	the at least one extended portion includes a plurality of extended portions, and
	the exposed portion of each of the plurality of extended portions are each exposed at a respective one of the surfaces of the second pair of surfaces.

	6. (Currently Amended)  The inductor according to Claim 1, wherein 
	the at least one extended portion includes a plurality of extended portions, and
	the exposed portion of each of the plurality of extended portions is each exposed at one of the surfaces of the third pair of surfaces. 

	7.  (Currently Amended)  The inductor according to Claim 1, wherein
	the at least one outer electrode is arranged on two of the surfaces of the first pair of surfaces, the second pair of surfaces or the third pair of surfaces of the element body. 
 
	9.  (Currently Amended)  The inductor according to Claim 8, wherein 
	the plurality of outer electrodes are arranged at opposite ends of the one of the surfaces of the first pair of surfaces, the second pair of surfaces or the third pair of surfaces of the element body. 

	10.  (Currently Amended)  The inductor according to Claim 8, wherein
	the plurality of outer electrodes are each arranged on two of the surfaces of the first pair of surfaces, the second pair of surfaces or the third pair of surfaces of the element body.  

	11.  (Currently Amended)  The inductor according to Claim 6, wherein
	the at least one outer electrode includes a plurality of outer electrodes [[are]] arranged at opposite ends of the one of the surfaces of the third pair of surfaces, such that the exposed portion of each of the plurality of extended portions is connected to a respective one of the plurality of outer electrodes. 

	12.  (Currently Amended)  The inductor according to Claim 1, wherein 
	the at least one extended portion includes a plurality of extended portions, and
	the exposed portion of each of the plurality of extended portions is inclined at the predetermined angle toward the side closer to the center plane.


Allowable Subject Matter
4. 	Claims 1-20 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claim 1, Yamauchi (JP2010153459A) teaches an inductor comprising:
a coil ( e.g., 1, Fig. 2 )  having a winding portion ( e.g., winding of 1, Fig. 2) in which a conductor having a coating layer ( As the coil 1, a 0.50φ round wire covered with an insulating coating of polyamideimide was wound for 6.5 turns with an inner diameter of 2.0 mm page 4 of translation para 4) is wound in a substantially spiral shape ( Fig. 2, 1 is spiral)  two stages that are connected at an innermost circumference, and at least one extended portion extended from ( 6, Fig. 2) an outermost circumference of the winding portion;
an element body  ( e.g., 2, Fig. 2) enclosing the coil and made of a magnetic material containing magnetic powder and resin (For the magnetic body to be the molded body 2, iron-based metal magnetic powder (Fe—Si—Cr) having an average particle diameter of 10 μm formed by using a water atomization method is used, and this powder and a binder (phenol resin 5 Wt%, page 6 of translation, para 5), the element body having a first pair of surfaces arranged opposite to each other, a second pair of surfaces arranged opposite to each other, and a third pair of surfaces arranged opposite to each other ( see Fig. 2, first pair of surfaces, second pair of surfaces and third pair of surface); and
a portion of an end portion of the extended portion (e.g., 7, 3, Fig. 2) along a length direction of the conductor is exposed as an exposed portion at one of the surfaces of the first pair surfaces , the second pair of surfaces ( surface with 3, Fig. 2)or the third pair of surfaces of the element body, and the exposed portion is connected to the outer electrode, the winding portion ( e.g., 1, Fig. 2) is arranged in a manner such that a winding axis of the coil ( e.g., middle axis of coil 1, Fig. 2) intersects the first pair of surfaces ( front and back, Fig. 2), the winding axis is substantially orthogonal to the first pair of surfaces ( top and bottom surface, Fig. 2, see surface with label 2) when viewed from a side of the second pair of surfaces ( surface with 3, Fig. 2), and the winding axis intersects a normal line that extends in a direction normal to the first pair of surfaces when viewed from a side of the third pair of surfaces ( see the coil 1 is tilt from the top and bottom surface, therefore, the winding axis would insects the normal line, Fig. 2)
the winding axis is inclined at a predetermined angle with respect to the normal line( see the coil 1 is tilt from the top and bottom surface, therefore, the winding axis would insects the normal line, Fig. 2), and
Fukui (JP2010147272A) teaches at least one outer electrode ( e.g., 16, Fig. 16) arranged on one of the surfaces of the first pair of surfaces, the second pair of surfaces or the third pair of surfaces of the element body ([0026]  of translation. The external electrode 16 is formed by plating so as to connect to the exposed end portion of the air-core coil 10 to obtain a molded coil as shown in FIG.),
	However, the prior art of records does not teach or suggest a position of the exposed portion is inclined at the predetermined angle toward a side closer to a center plane which is at an equal distance from each of the surfaces of the first pair of surfaces.in combination with other limitations in the claim.
	Regarding to Claims 2-20, they depend on claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satou (US20200411223A1) teaches an inductor includes a body having a substantially rectangular parallelepiped shape and a pair of outer electrodes. 
Tamura (US20190043650A1) teaches about a winding coil with electrode at an angle with the  winding axis.
Yoneda (US 20170103848 A1) teaches about lamination inductor, has lower side portion includes length shorter than gap
Kudo (US 20190027287 A1 ) teaches a coil device includes a coil portion, an element body, and a terminal electrode. The coil portion is formed by a wire wound in a coil shape. The element body contains the coil portion where a part of an outer circumference of a lead-out part of the coil portion is exposed as an exposed portion from a bottom surface of the element body and where the rest of the outer circumference of the lead-out part of the coil portion is embedded as an embedded portion in the element bod
Mikogami (US 20190318866 A1) teaches about a coil with electrode.
OKUIZUMI (US 20210098184 A1 ) teaches an inductor includes a body including a magnetic portion and a coil embedded in the magnetic portion and outer electrodes.
Lee (US 20220102047 A1) teaches a coil component includes a body having an upper surface and a lower surface opposing each other in a thickness direction, a support substrate disposed in the body and having one surface perpendicular to the lower surface of the body, a coil portion disposed on the support substrate, and first and second external electrodes disposed on the lower surface of the body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836